DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on June 26th, 2020.  These drawings are considered acceptable by Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claim(s) 5 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 5, 7 recite a light guide member that is “configured to” guide light emitted from the light source (via emission shaft), hence performing this function. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the light guide member is “configured to” guide the light via emission shaft, here the prior art is only required to teach structure capable of performing the function as claimed.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1, 3, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al., (U.S. Pub. No. 2013/0215594 A1) 
Regarding Claim 1, Sano et al., teaches a light guide pointer comprising: a light entrance shaft (5, “rotary shaft,” ¶ [0053], see at least Fig. 2) arranged coaxially with respect to a light guide member (9B, “a light guiding member,” ¶ [0064]) on a light source side; a main pointer portion (7) extending to a first side in an intersecting direction intersecting the light entrance shaft (5); a sub-pointer portion (7A) extending to a second side in the intersecting direction and having length shorter than length of the main pointer portion (7); a light emitting face (top-most surface of 7) formed on faces of the main pointer portion (7) and the sub-pointer portion (7A) opposite to the light entrance shaft (5); and a light control space (10, “a lateral light separating unit”) formed between the light entrance shaft (5) and the light emitting face (top-most surface of 7), the light control space (10) being formed by: a vertex portion located on the second side with respect to a center axis (Fig. 6D, depicts a vertex portion that is off-set from the center axis (on the second side)) of the light entrance shaft (center axis of 5); a circular arc portion (circular arc portions of Fig. 7A, 7B) formed protruding with respect to the vertex portion toward the light emitting face and having a center located on the first side (via being off-set from center axis of shaft 5) with respect to the center axis of the light entrance shaft (5); and a pair of inclined portions (as implemented in Fig. 7A, 7B) connecting both ends of the circular arc portion and the vertex portion (as implemented in Fig. 7A, 7B).  
Regarding Claim 3, Sano et al., teaches the light guide pointer according to claim 1, wherein the light entrance shaft (5) includes a plurality of side face portions and thereby has a polygonal cross section (refer to Fig. 9A).  
Regarding Claim 5, Sano et al., teaches a light emitting pointer device comprising: the light guide pointer according to claim 1; a light source (3); a light guide member (9B) that is configured to guide light emitted from the light source (3) and that includes an emission shaft (spacing between 9B): and a holding member (8, “case”) that coaxially holds the emission shaft (spacing between 9B) and the light entrance shaft (5).  
Regarding Claim 7, Sano et al., teaches a light emitting pointer device comprising: the light guide pointer (of Claim 3) according to claim 3: 22a light source (3); a light guide member (9B) that is configured to guide light emitted from the light source and that includes an emission shaft (spacing between 9B); and a holding member (8, “case”) that coaxially holds the emission shaft (spacing between 9B) and the light entrance shaft (5).
Allowable Subject Matter
A.	Claim(s) 2, 4, 6, 8 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Sano et al.,) suggests a light guide pointer comprising: a light entrance shaft arranged coaxially with respect to a light guide member on a light source side; a main pointer portion extending to a first side in an intersecting direction intersecting the light entrance shaft; a sub-pointer portion extending to a second side in the intersecting direction and having length shorter than length of the main pointer portion; a light emitting face formed on faces of the main pointer portion and the sub-pointer portion opposite to the light entrance shaft; and a light control space formed between the light entrance shaft and the light emitting face, the light control space being formed by: a vertex portion located on the second side with respect to a center axis of the light entrance shaft; a circular arc portion formed protruding with respect to the vertex portion toward the light emitting face and having a center located on the first side with respect to the center axis of the light entrance shaft; and a pair of inclined portions connecting both ends of the circular arc portion and the vertex portion.  
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the a light guide pointer comprising the various elements as claimed above in combination with the specific limitation of the circular arc portion including a central circular arc through which the center axis passes, and a pair of side circular arcs formed on both sides of the central circular arc in the intersecting direction and each having a radius greater than a radius of the central circular arc as set forth in Claim 2.
Claim(s) 4, 6, 8 are allowable because of their dependency status from Claim 2.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875